DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-4, 7, 9-11, 13-14 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alderucci et al. (US patent 8,210,931).
	Alderucci et al. shows
In regards to claims 1 and 16,
receiving, via a processor, (See computer network in figure 4B) an indication from a gaming device of a start of a gaming period; receiving, via the processor, an indication of an end the gaming period; (Gaming History, column 7, lines 20-60, “Any games, events, results, or outcomes that have occurred in the X period of time” this includes a start and end.  The gaming history is monitoring of the player's winnings and losses.  Net winnings is aggregate amount that comprises a summation of the total winning and the total losses.  By example, "Any games, events, results, or outcomes that have occurred in a player's trip, including any aggregate results of the player's trip (e.g., total winnings for the trip)” show the tracking in the above claim limitations.)
monitoring, via the processor, an amount of winnings and losses for each game played during the gaming period; (From above, the gaming history is monitoring of the player's winnings and losses.)
computing, via the processor, an aggregate amount that comprises a summation of the winnings and losses during the gaming period; (from above, "Any games, events, results, or outcomes that have occurred in a player's trip, including any aggregate results of the player's trip (e.g., total winnings for the trip)”
determining, via the processor, a location of the gaming device; based on the location of the gaming device, determining, via the processor, at least one jurisdiction that governs the aggregate tax liability; and (column 14, lines 10-32, “A player may view win and loss information as it pertains to his current tax situation. In some embodiments, the player may view wins or losses accumulated since the beginning of the year. Thus, for example, the player may be told that he has won $1250 since the beginning of the year. In another example, the player may be told that he has lost $300 since the beginning of the year. In various embodiments, a player may be informed of his winnings and losses obtained only within a certain jurisdiction. For example, the only winnings and losses relevant to taxes paid in a particular city may be those winnings and losses obtained in that city. The same may apply for a particular state, country, or other geographic region. In various embodiments, the player may view win and loss information only for taxable games. For example, a player might participate in a game which is run for charitable purposes. The player's winnings from the game may not be subject to taxes. Thus, in some embodiments, a player may view win and loss information only for taxable games.”)
computing, via the processor, the aggregate tax liability based on the aggregate amount and the at least one jurisdiction. (column 14, lines 33-45, CURRENT TAX BURDEN) 
determining, via the processor, whether the aggregate tax liability exceeds a tax threshold for the at least one jurisdiction and (Column 12, lines 29-31 “The program may then ask for threshold payouts above which winnings must be reported to governmental authorities.”) 
generating, via the processor, an electronically generated tax document that is electronically authorized by a player for transmission to a computing device of a tax authority.  (Column 19, lines 19-22 and 44-45)

In regards to claim 3,
the gaming device is a stationary kiosk. (Figure 35)

In regards to claim 4,
the gaming device is a mobile device. (Figure 28)

In regards to claims 7 and 17,
detecting the start of the gaming period comprises receiving an indication that the player has inserted a credit card into the gaming device; and in which detecting the end of the gaming period comprises receiving an indication that the player has logged off the gaming device. (Column 113, line 44-59, “The player may insert the card in a gaming device at the time of play.  When the player indicates that he or she has finished play on that gaming device, the card is updated with player activity information.  The player can then insert the card into a different gaming device, which makes the player activity information stored on the card available to the player tracking system.”  The examiner is considering the indication of being finished and the card being updated as logging off the device.)

In regards to claims 9 and 18,
	in which detecting the start of the gaming period comprises receiving an indication that the player has inserted a credit card into the gaming device; and in which detecting the end of the gaming period comprises receiving an indication that the player has removed the credit card from the gaming device. (Column 113, line 44-59, “Another example of a player action which may be taken in initiating a base game includes inserting an identification card, such as a "smart card," having a programmed microchip or a magnetic strip coded with a player's identification, credit totals and other relevant information. Such smart cards or "player cards" may be used in player tracking systems.”  The examiner is considering the smart card to be a credit card.  “The player may insert the card in a gaming device at the time of play.  When the player indicates that he or she has finished play on that gaming device, the card is updated with player activity information.  The player can then insert the card into a different gaming device, which makes the player activity information stored on the card available to the player tracking system.”  The examiner is considering the indication of being finished and the card being updated as logging off the device.)

In regards to claims 10 and 19,
generating a reporting statement that indicates the total winnings and the total losses during the gaming period.  (Column 19, lines 19-22 and 44-45)

In regards to claim 11 and 20,
requesting that the player fill out an electronic tax form for each jurisdiction that is relevant to the player; obtaining an electronic authorization from the player; determining that the aggregate tax liability exceeds a taxable threshold for the at least one jurisdiction; and in response to determining that the aggregate tax liability exceeds the taxable threshold, transmitting a tax submission to a tax authority, in which the tax submission comprises at least the electronic tax form and the electronic authorization; receiving an indication that the electronic authorization is valid for a period of time; in which obtaining the electronic authorization of the player comprises: receiving an electronic signature. (Column 19, lines 19-22 and Column 12, lines 29-31, “The program may then ask for threshold payouts above which winnings must be reported to governmental authorities.”)

In regards to claims 13 and 14,
obtaining the electronic authorization comprises: receiving biometric data of the player. (Signature recognition is a behavioral biometric.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Alderucci et al. (US patent 8,210,931) in view of Kim et al. (US PG pub 2013/0332168).
Alderucci et al. shows all of the limitations of the claims except for specifying that the mobile device is voice-activated by the player and the gaming device is a wearable mobile device.
Kim et al. teaches, [0063]  There is an embodiment for voice-activation with a large viewing screen such as on a gaming console.  [0063]  There is an embodiment for voice-activation with a small viewing screen such as on a wearable device.
Based on the teaching of Kim et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Alderucci et al. system to incorporate a mobile device is voice-activated by the player in order to allow the user to play hands free and to incorporate a gaming device that is a wearable mobile device in order to increase mobility.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alderucci et al. (US patent 8,210,931) in view of Lech (US PG pub 2016/0196551).
Alderucci et al. shows all of the limitations of the claims except for specifying that the player logs onto the gaming device by providing biometric information.
Alderucci et al. does show, column 74, lines 42-67, that the use of biometric information being collected as part of a user profile, but it is silent about it being used for logging in.
Lech teaches, [0036] “Before starting a game on the gaming machine 2 the user is invited to log on via the biometric device 72 to the gaming machine 2.”  This would improve security.
Based on the teaching of Lech, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Alderucci et al. system to incorporate that the player logs onto the gaming device by providing biometric information in order to improve security.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Alderucci et al. (US patent 8,210,931) in view of Berlin et al. (US patent 6,006,199).
Alderucci et al. shows all of the limitations of the claims except for specifying receiving an indication that the electronic authorization is valid for a period of time.
	Berlin et al. teaches, column 4, line 62 to column 5, line 6, “Thereafter, an appropriate authorization, or electronic funds transfer request is coupled to the purchasing trading partner's bank, authorizing a fund transfer for the amount owed in accordance with the payment terms listed within the purchase order. Such purchase orders typically include terms for payment which may authorize a discount upon payment within a specified period of time. In a preferred embodiment of the present invention, the automatic authorization of payment which results from a successful validation of the advanced ship notice list will include authorization to pay in accordance with the payment terms listed within the purchase orders”
Based on the teaching of Berlin et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Alderucci et al. system to incorporate that receiving an indication that the electronic authorization is valid for a period of time in order to improve security.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Alderucci et al. (US patent 8,210,931) in view of Roebuck (US PG pub 2016/0180484).
Alderucci et al. shows all of the limitations of the claims except for specifying to transmit the electronic tax form and transmit the electronic authorization for the player.
Roebuck teaches, paragraph [0032], “At one or more points during the preparation process, the authentication engine may be called on by other components of system 204 (depicted in FIG. 2 or not shown) to authenticate user 202.  For example, tax preparation engine 208 may authenticate user 202 prior to electronically submitting the tax return to a government tax authority.”
Based on the teaching of Roebuck, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Alderucci et al. system to incorporate transmitting the electronic tax form and transmitting the electronic authorization for the player in order to provide the final step in filing the players taxes on winnings.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,319,184 and claims 1-19 of U.S. Patent No. 11,069,188. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language contains similar subject matter as the parent applications with minor differences and broader scope.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A CUFF/Primary Examiner, Art Unit 3715